DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9, 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 14, it is unclear where the sensor is positioned with respect to first plurality of position markers and at least one second position marker?
As to claims 3 and 9, it is unclear what is meant by the phrase “the end of the at least one second position marker comprises a second edge, the second edge having a first edge section substantially aligned with the first edge and a second edge section angled relative to the first edge”?
As to claim 13, it is unclear where the at least one sensor configured to detect movement of the first plurality of position markers and at least one second position marker?
As to claims 7 and 15, applicant attempts to define the subject matter in terms of the result to be achieved (“for detecting at least the blade pitch angle of the blades of the rotor”), but in so doing merely states the problem to be solved, without indicating the technical features or steps necessary for achieving this result.  Due to lack of essential features or steps it is unclear how applicant is “detecting at least the blade pitch angle of the blades of the rotor”.

Claims 2, 6 and 16 are rejected by virtue of the dependency on claim 1.
Claims 4 – 5 are rejected by virtue of the dependency on claim 3.
Claims 10 – 11 are rejected by virtue of the dependency on claim 9.
Claims 18 is rejected by virtue of the dependency on claim 14.
Claims 19 is rejected by virtue of the dependency on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 7, 12 – 13 and 16 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUDRNA et al. (2018/0304991).
As to claim 1, KUDRNA et al. (hereinafter KUNDRA) discloses a feedback system (38, Fig. 1) for pitch-adjustable blades of aircraft bladed rotor (12) comprising the rotor rotatable about a longitudinal axis (R) and having blades (32) each rotatable about a span-wise axis to adjust a blade pitch angle thereof,  the assembly (36, Fig. 2) comprising: a feedback device (38) having a root surface (46) having a first edge; a first plurality of position markers (44) extending from the root surface and oriented substantially parallel to the longitudinal axis, the first plurality of position markers circumferentially spaced from one another (Fig. 3a); at least one second position marker (44) (the angled position marker of Fig. 3a) extending from the root surface and positioned between two adjacent first position markers at an angle thereto, the at least one second position marker having an end positioned adjacent to the edge and non-flush therewith (Fig. 1 and 3a); and at least one sensor (40) configured to detect movement of the first plurality of position markers (44) and the at least one second position marker (44) relative to the at least one sensor as the rotor rotates about the longitudinal axis (Fig. 3a, 3b).

    PNG
    media_image1.png
    740
    777
    media_image1.png
    Greyscale


As to claim 7, KUDRNA discloses a feedback system (38, Fig. 1) for pitch-adjustable blades of aircraft bladed rotor (12) comprising a rotor rotatable by a shaft (26) about a longitudinal axis (R), the rotor (12) having blades with adjustable blade pitch angle; and a feedback device (38) for detecting at least the blade pitch angle of the blades of the rotor, the feedback device (38) having a root surface (46) having a first edge, a first plurality of position markers (44) extending from the root surface (46) and oriented substantially parallel to the longitudinal axis, the first plurality of position markers (44) circumferentially spaced from one another, and at least one second position marker (44) (the angled position marker of Fig. 3a) extending from the root surface and positioned between two adjacent first position markers (44) at an angle thereto, the at least one second position marker (44) having an end positioned adjacent to the first edge and non-flush therewith (Fig. 1 and Fig. 3a, 3b).
As to claims 6 and 12, KUDRNA discloses that the end of the at least one second position marker comprises a second edge, the second edge having a rounded shape (44A), (Fig. 3A).
As to claim 16, KUDRNA discloses that feedback device (36) is coupled to rotate with the rotor (12) about the longitudinal axis, the at least one sensor (40) being mounted adjacent to the feedback device (36) to detect a passage of the first plurality of position markers (44) and the at least one second position marker (44) as the feedback device rotates (36).
As to claim 13, KUDRNA discloses at least one sensor (40) configured to detect movement of the first plurality of position markers (44) and the at least one second position marker (44) as the rotor rotates about the longitudinal axis (Fig. 3a, 3b).
As to claim 17, KUDRNA discloses that the feedback device (36) is coupled to the rotor (12) for rotation therewith about the longitudinal axis (R) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUDRNA et al. (2018/0304991).
As to claims 2 and 8, KUDRNA fails to disclose that the end of the at least one second position marker is beveled at an angle with respect to the first edge.  However, KUDRNA discloses that features of second position markers may be protrusions, teeth, walls, voids, recesses and/or other singularities and second position marker may comprise axial edges or terminations in [0064], [0068] – [0070].  Therefore, it would have been a matter of choice that the end of the at least one second position marker is beveled at an angle with respect to the first edge which a person of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. (Please Note MPEP 2144 IV. B).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tomescu et al. (11,286,038) is cited for its disclosure of a pitch control assembly for an aircraft-bladed rotor.
Tomescu (2021/0061454) is cited for its disclosure of a pitch control assembly for an aircraft-bladed rotor including a feedback device coupled to rotate with the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858